                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                             Case No. 17-CR-77

CAREY G. HARRIS,

                       Defendant.


                        ORDER DENYING MOTION FOR RELEASE


       On May 23, 2018, Carey Harris was given a substantially below-Guideline sentence of

time served following her conviction for conspiracy to distribute and possess with intent to

distribute crack cocaine. Although initially released while the case was pending, Harris was

detained on December 20, 2017, following her continued drug use. As a result, her sentence

amounted to roughly six months in prison. Following her release on supervision, Harris continued

to use drugs and violate the conditions of her release. She was placed on location monitoring as

an alternative to revocation on January 28, 2021, but a warrant was issued shortly thereafter when

she continued to violate the conditions of her supervision. The violations consisted of failing to

report to her agent as directed, leaving the state without permission, testing positive for drugs, and

failing to submit samples for drug tests. Harris was also found to be associating with people

engaged in criminal activity and, even while on electronic monitoring, she left her residence

without permission. As a result, on March 29, 2021, her supervision was revoked and the Court

imposed a below-Guideline sentence of two months in the custody of the Bureau of Prisons. On




         Case 1:17-cr-00077-WCG Filed 04/22/21 Page 1 of 2 Document 444
April 19, 2021, Harris filed a pro se motion seeking release on the ground that her mother has

Covid-19 and is unable to care for Harris’ child and a nephew.

       Although the Court does not minimize the seriousness of Covid, Harris’ mother is 58 years

of age and is currently residing at her home, at her doctor’s direction. In other words, she is not

hospitalized and there is no indication that she is seriously ill as a result of the virus. Furthermore,

Harris’ background and history suggest that she may be of little help in caring for her mother or

the children should she be released. While on supervision, she continued to use drugs and ignore

her parental responsibilities. Given this history, there is no reason to believe that she would be of

significant assistance to her mother should she be released. I also note that there is no indication

that her mother has requested help from her as opposed to other family members, close friends, or

relatives. Given the relatively brief sentence imposed, and the absence of any indication that

Harris’ mother is seriously ill, the motion for early release is denied.

       SO ORDERED at Green Bay, Wisconsin this 22nd day of April, 2021.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   2

         Case 1:17-cr-00077-WCG Filed 04/22/21 Page 2 of 2 Document 444
